     Case 4:19-cv-00300-RH-MJF Document 94 Filed 07/26/19 Page 1 of 14




                    UNITED STATES DISTRICT COURT
                    NORTHERN DISTRICT OF FLORIDA
                        TALLAHASSEE DIVISION


KELVIN LEON JONES, et al.,

            Plaintiffs,

v.                                             Consolidated Case
                                               No. 4:19-cv-300-RH-CAS
RON DESANTIS, in his official capacity as
Governor of Florida, et al.,

            Defendants.



               GRUVER, RAYSOR, AND MCCOY PLAINTIFFS’
            MOTION FOR A SCHEDULING AND BRIEFING ORDER

      Plaintiffs 1 file this Motion for a Scheduling and Briefing Order and in

support thereof state as follows:



1
 Plaintiffs collectively include: (1) Gruver Plaintiffs, Jeff Gruver, Emory Marquis
“Marq” Mitchell, Betty Riddle, Kristopher Wrench, Keith Ivey, Karen Leicht,
Raquel Wright, Steven Phalen, Clifford Tyson, Jermaine Miller, Florida State
Conference of the NAACP, Orange County Branch of the NAACP, and League of
Women Voters of Florida, (2) Raysor Plaintiffs, Bonnie Raysor, Diane Sherrill,
and Lee Hoffman; and (3) McCoy Plaintiffs Rosemary Osborne McCoy and Sheila
Singleton.

                                        1
     Case 4:19-cv-00300-RH-MJF Document 94 Filed 07/26/19 Page 2 of 14




      As detailed in the Complaints in this consolidated matter, these actions seek

to prevent the unlawful disenfranchisement of hundreds of thousands of eligible

Florida voters resulting from the implementation of Senate Bill 7066 (2019)

(“SB7066”).

       As noted in Gruver Plaintiffs’ Motion for Expedited Discovery, see ECF

No. 36,2 Plaintiffs indicated, either in their complaint or on the record at the

Court’s July 5, 2019 scheduling conference, that they intend to seek preliminary

relief to take effect before October 7, 2019 (the registration deadline for November

5 municipal elections).

      As set forth in more detail below, Plaintiffs specifically: (1) move to amend

the initial discovery order to include a preliminary injunction briefing schedule;

(2) seek leave to file an over-length memorandum in support of preliminary relief;

(3) seek leave to file a reply in support of preliminary relief; (4) seek an order that

sets a prospective date for a hearing on Plaintiffs’ forthcoming preliminary

injunction motion; and (5) move to extend Plaintiffs’ time to respond to any

motion to dismiss by one week, should any Defendant move to dismiss on August
2
 The motion was denied as moot pursuant to Gruver Plaintiffs’ agreement to
withdraw the motion. See ECF No. 64.

                                          2
     Case 4:19-cv-00300-RH-MJF Document 94 Filed 07/26/19 Page 3 of 14




2, 2019. The Supervisors of Elections Defendants for Alachua, Orange, Indian

River, Broward, Duval, Leon, and Hillsborough Counties do not oppose this

motion. The Supervisors of Elections Defendants for Manatee and Sarasota

Counties oppose only Plaintiffs’ request to file a preliminary injunction

memorandum in excess of this jurisdiction’s word limit. Defendants Secretary of

State and Governor DeSantis do not oppose the motion, but propose that

Defendants have a September 3, 2019, deadline to respond to Plaintiffs’

preliminary injunction memorandum. The Supervisor of Elections Defendant

Miami-Dade County takes no position on this motion.

      Plaintiffs request that the Court enter the proposed briefing schedule below.

The proposed order will serve the interests of justice, promote judicial economy,

and conserve resources by enabling the Parties to efficiently litigate the core issues

in dispute in this consolidated case.

      1. Motion to Set a Briefing Schedule for Preliminary Relief

      As set forth in Gruver Plaintiffs’ Motion for Expedited Discovery, see ECF

No. 36, Plaintiffs intend to seek preliminary relief to take effect before October 7,

2019 (the registration deadline for November 5 municipal elections). The Parties

have conferred on a potential briefing schedule, and the Supervisor of Elections
                                          3
     Case 4:19-cv-00300-RH-MJF Document 94 Filed 07/26/19 Page 4 of 14




Defendants—save for the Supervisor of Elections for Miami-Dade County, which

takes no position—do not oppose the following deadlines, submitted below for the

Court’s consideration. Plaintiffs request that the Court set these deadlines to permit

sufficient time for a proposed hearing in mid-September on preliminary relief after

briefing, such that relief could take effect before the upcoming registration

deadline for November 5 elections.

      • Plaintiffs’ motion for preliminary relief: Aug. 2, 2019.

      • Defendants’ response to Plaintiffs’ motion: Aug. 28, 2019.

      2. Leave to File a Preliminary Injunction Memorandum in Excess of the
         Word Limit

      This case presents extraordinary circumstances that warrant exceeding the

word limit in Plaintiffs’ memorandum in support of their motion for preliminary

relief. See N.D. Fla. L.R. 7.1(F).

      On June 28, June 28, and July 1, 2019, respectively, Gruver, Raysor, and

McCoy Plaintiffs filed complaints on behalf of 15 individual and three

organizational Plaintiffs, cumulatively, and named 15 Defendants. Plaintiffs’

motion must address the particularized facts of these individual and organizational




                                          4
     Case 4:19-cv-00300-RH-MJF Document 94 Filed 07/26/19 Page 5 of 14




Plaintiffs as well as the named Defendants. Plaintiffs will seek to provide the

Court with the full factual record that is available at this early date.

      Plaintiffs challenge Florida’s enactment of SB7066, legislation that impacts

their fundamental right to vote. Courts have recognized that voting rights cases

involve “an extremely complex and intimidating area of the law.” Williams v. Bd.

of Comm’rs of Mcintosh Cty., 938 F. Supp. 852, 858 (S.D. Ga. 1996). This case in

particular sits at the intersection of voting rights law and the Bearden line of cases

addressing state sanctions for inability to pay fines and fees. Therefore, it requires

briefing on two important areas of constitutional law.

      Plaintiffs are seeking to minimize the length of their opening brief, and to

consolidate Plaintiffs’ briefing wherever practicable, while at the same time

providing a complete presentation of their arguments. Given the fundamental

nature of the right at issue, the complexity of the legal framework of this

constitutional case, and the number of parties, Plaintiffs submit that the Court will

benefit from more extensive briefing.

      Plaintiffs respectfully request that this Court grant Plaintiffs’ motion for

leave to file a memorandum in excess of the word limit in support of their motion

for preliminary injunction.
                                           5
      Case 4:19-cv-00300-RH-MJF Document 94 Filed 07/26/19 Page 6 of 14




          3. Motion for Leave to File a Reply in Support of Plaintiffs’ Motion for
             Preliminary Relief

          This case presents extraordinary circumstances that warrant a reply in

support of Plaintiffs’ forthcoming motion for preliminary relief. See N.D. Fla.

L.R. 7.1(I).

          Plaintiffs seek leave to submit a reply brief to fully inform the Court of all

available facts and arguments prior to a preliminary injunction hearing that this

Court may hold. As noted above, this case presents complex and fact-intensive

constitutional issues. There is a short time period between the effective date of

SB7066 and the upcoming election registration deadline, in addition to a short

window of time for Plaintiffs to seek an expedited schedule for preliminary relief,

and conduct discovery while the Parties are briefing the motion for preliminary

relief.

          Plaintiffs seek leave to reply to incorporate facts disclosed in discovery after

the filing of their preliminary injunction motion. Plaintiffs filed written discovery

requests on the second business day after the Court opened discovery, and noticed

depositions as soon as practicable. Nevertheless, given the expedited time for

relief in light of the upcoming registration deadline, Plaintiffs will move for


                                             6
     Case 4:19-cv-00300-RH-MJF Document 94 Filed 07/26/19 Page 7 of 14




preliminary relief without the benefit of Defendants’ responses to Plaintiffs’

pending discovery requests. Moreover, with multiple groups of multiple plaintiffs,

Plaintiffs have endeavored to minimize duplication and maximize use of judicial

resources by submitting a combined memorandum whenever practicable and

would like the opportunity to reflect the position of all Plaintiffs groups in reply.

      Accordingly, Plaintiffs request leave to file a reply in support of their motion

for preliminary relief, and request a deadline to file a reply, should the Court grant

leave, of no more than fourteen days after Defendants’ deadline to respond to

Plaintiffs’ motion, and no less than a week before a proposed preliminary

injunction hearing, should the Court schedule a hearing for mid-September.

      4. Motion to Schedule a Tentative Mid-September Preliminary Injunction
         Hearing

      Subject to the Court’s availability, Plaintiffs request a mid-September

hearing on their motion for preliminary relief. A mid-September hearing on

preliminary relief will allow this Court to consider the fundamental rights at stake

in this litigation that will be irreparably lost if preliminary relief is not granted,

clarify outstanding issues following briefing on preliminary relief, and hear from a

limited number of any witnesses permitted to testify.


                                           7
     Case 4:19-cv-00300-RH-MJF Document 94 Filed 07/26/19 Page 8 of 14




      Plaintiffs propose a hearing in mid-September, or at such time as the Court

is available and deems proper in light of the forthcoming requested preliminary

relief. A hearing date in mid-September may enable the Court to have sufficient

time to rule on the requested relief in advance of the October registration deadline.

      In the event that the Court has availability and schedules a mid-September

hearing and the Parties are permitted to introduce in-person testimony at the

hearing, it is proposed that the Parties will each disclose the identity of the

witnesses and subject matter of the testimony that they intend to present no later

than seven days prior to such hearing.

      5. Extension of Time to Respond to Defendants’ Motion to Dismiss

      On July 19, 2019, Defendants filed an unopposed motion for an extension of

time to respond to Plaintiffs’ complaints to August 2, 2019, which this Court

granted. ECF No. 92. Should Defendants move to dismiss Plaintiffs’ complaints in

that filing, Plaintiffs respectfully request an extension of time from August 16 to

August 23, 2019 to respond to Defendants’ motion or motions to dismiss.

Plaintiffs therefore request that their response to any motion to dismiss be due on

August 23, 2019.



                                          8
      Case 4:19-cv-00300-RH-MJF Document 94 Filed 07/26/19 Page 9 of 14




      To promote judicial economy, and conserve resources, the five groups of

Plaintiffs will endeavor to file a single brief on behalf of all Plaintiffs whenever

practicable. All Plaintiffs have worked diligently to coordinate discovery to avoid

duplication of requests or related briefing on discovery. Plaintiffs seek an

extension of time to reply to Defendants’ motion to dismiss, should Defendants

move to dismiss, so that Plaintiffs can make their best efforts to coordinate

amongst themselves and consolidate any overlapping parts of their respective

responses and/or file a combined brief.

      An additional week will permit sufficient time for coordination among the

Plaintiffs. Such an order will serve the interests of justice, promote judicial

economy, and conserve resources by enabling Parties to quickly and efficiently

litigate core issues in dispute.

      Pursuant to Rules 16(b), 26(d), 30(a)(2), 33(a), 33(b)(2), and 34(b) of the

Federal Rules of Civil Procedure, as well as N.D. Fla. L.R. 16.1, Plaintiffs, thus,

move the Court for a Scheduling and Briefing Order.

                                    CONCLUSION

      For the foregoing reasons, Plaintiffs respectfully request that the Court grant

their motion and order a scheduling and briefing order in the form proposed above,
                                          9
     Case 4:19-cv-00300-RH-MJF Document 94 Filed 07/26/19 Page 10 of 14




or as the Court sees fit. Plaintiffs further request that the Court permit them leave

to file a memorandum in support of preliminary relief in excess of the word-limit,

and to file a reply in support of preliminary relief. Plaintiffs request a hearing in

mid-September, if the Court’s calendar allows, on their motion for preliminary

relief.

                          NORTHERN DISTRICT OF FLORIDA
                           LOCAL RULE 7.1 CERTIFICATION
          Pursuant to N.D. Fla. L.R. 7.1(B), undersigned counsel states that this

motion has been electronically filed. Counsel for Plaintiffs in Gruver, et al. v.

Barton, et al. communicated with counsel for Plaintiffs in Jones v. DeSantis,

Mendez v. DeSantis, Raysor, et al. v. Lee, and McCoy, et al. v. DeSantis, et al. The

Raysor and McCoy Plaintiffs’ counsel in the matters consolidated with Gruver, et

al. v. Barton, et al. support this motion to amend the initial discovery order. At the

time of filing, the Gruver Plaintiffs did not receive a response to emails sent to the

Jones and Mendez Plaintiffs’ counsel seeking their position on this motion.

          Plaintiffs conferred by email with the Supervisors of Elections Defendants’

counsel on Wednesday, July 24, and Thursday, July 25, 2019. The Supervisors of

Elections Defendants counsel for Alachua, Orange, Indian River, Broward, Duval,

Leon, and Hillsborough Counties do not oppose this motion.                 Defendant
                                           10
     Case 4:19-cv-00300-RH-MJF Document 94 Filed 07/26/19 Page 11 of 14




Supervisor of Elections for Miami-Dade County takes no position on the motion,

while Defendant Supervisors of Elections for Manatee and Sarasota Counties

oppose only Plaintiffs’ request to file a preliminary injunction motion in excess of

the word limit. Defendants Secretary of State Lee and Governor DeSantis do not

oppose this motion, but propose that Defendants have until September 3, 2019, to

file any response to Plaintiffs’ preliminary injunction motion.

      Pursuant to N.D. Fla. L.R. 7.1(F), this motion contains fewer than 8,000

words. It contains 2,181 words.

Date: July 26, 2019
Respectfully submitted,

/s/ Julie A. Ebenstein
Julie A. Ebenstein
Fla. Bar No. 91033
R. Orion Danjuma*
Jonathan S. Topaz*
Dale E. Ho**
American Civil Liberties Union
Foundation, Inc.
125 Broad Street, 18th Floor
New York, NY 10004
Tel: (212) 284-7332
Fax: (212) 549-2654
jebenstein@aclu.org
odanjuma@aclu.org
jtopaz@aclu.org
dho@aclu.org
                                         11
     Case 4:19-cv-00300-RH-MJF Document 94 Filed 07/26/19 Page 12 of 14




Daniel Tilley
Fla. Bar No. 102882
Anton Marino**
American Civil Liberties Union of
Florida
4343 West Flagler St., Suite 400
Miami, FL 33134
Tel: (786) 363-2714
dtilley@aclufl.org
amarino@aclufl.org

Jimmy Midyette
Fla. Bar No. 0495859
American Civil Liberties Union Foundation of Florida
118 W. Adams Street, Suite 510
Jacksonville, FL 32202
Tel: 904-353-8097
jmidyette@aclufl.org

Leah C. Aden*
John S. Cusick*
NAACP Legal Defense and Educational Fund, Inc.
40 Rector Street, 5th Floor
New York, NY 10006
(212) 965-2200
laden@naacpldf.org
jcusick@naacpldf.org

Wendy Weiser
Myrna Pérez
Sean Morales-Doyle*
Eliza Sweren-Becker*
Brennan Center for Justice at NYU
School of Law
                                      12
     Case 4:19-cv-00300-RH-MJF Document 94 Filed 07/26/19 Page 13 of 14




120 Broadway, Suite 1750
New York, NY 10271
(646) 292-8310
wendy.weiser@nyu.edu
myrna.perez@nyu.edu
sean.morales-doyle@nyu.edu
eliza.sweren-becker@nyu.edu

Counsel for Gruver Plaintiffs
* Admitted Pro Hac Vice
** Pro Hac Vice applications forthcoming




                                      13
     Case 4:19-cv-00300-RH-MJF Document 94 Filed 07/26/19 Page 14 of 14




                         CERTIFICATE OF SERVICE

      I hereby certify that on July 26, 2019, I served a true and correct copy of the

foregoing document via electronic notice by the CM/ECF system on all counsel or

parties of record.


                                              /s/ Julie A. Ebenstein
                                                 Julie A. Ebenstein




                                         14
